DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to for the following reasons:
Fig. 10 box “DEPLOYMENT OF AIRBACK AND SEAT BELT PRETENSIONER” should read “DEPLOYMENT OF AIRBAG AND SEAT BELT PRETENSIONER”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next 

Specification
The disclosure is objected to because of the following informalities:
It is unclear what is meant by Par. [0007] lines 3-4 “adjusting a deployment you like what deployment of the safety device”
Par. [0009] line 9 and Par. [0025] line 9 “predicating” should read “predicting”
Par. [0010] line 6 and Par. [0026] line 7 “predicated” should read “predicted”
Par. [0143] line 3 “vehicle1” should read “vehicle 1”
Par. [0162] line 2 “like to collide” should read “likely to collide”
Appropriate correction is required.

Claim Objections
Claims 1, 3, and 17-18 are objected to because of the following informalities:
Claim 1 line 10 and claim 17 line 11 “predicating” should read “predicting”
Claim 3 line 6 and claim 18 line 9 “predicated” should read “predicted”
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

NOTE: The statements of intended use or field of use, [a)"adapted to" or "adapted for" clauses, b) "wherein" clauses, or c) "whereby" clauses] are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.  See MPEP § 2114 which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647 (Bd. Pat. App. & Inter. 1987).

[A]pparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. Regarding the instant application, the claim 1 lines 12-13 limitation “in an attempt to deploy the safety device before the collision with the second object” is interpreted by Examiner as a statement of intended or desired use that does not serve to limit the apparatus claim and thus is not given patentable weight.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Foltin (US 2016/0368445 A1) in view of Lu et al. (US 2015/0019063 A1) and further in view of Freytag (US 2018/0141545 A1).
Regarding claim 1, Foltin teaches “A vehicle (Fig. 1 vehicle 100) comprising: a camera configured to acquire image data regarding a front of the vehicle; a radar configured to acquire radar data regarding an outside of the vehicle (Par. [0038] lines 4-5 teaches surroundings sensors including mono/stereo camera and radar sensors); a safety device including an air bag and a seat belt pretensioner (Par. [0037] lines 7-8 and Par. [0038] line 1 teaches a safety system including seatbelt tighteners and air bags); and a controller configured to predict a collision with a first object located at the outside of the vehicle based on the image data or the radar data (Par. [0038] lines 4-6 teaches surroundings sensors including mono/stereo camera and radar sensors detect the surroundings and ascertain , and to lower a deployment threshold that is compared with a collision severity (Par. [0038] lines 10-15 teaches ascertaining an impending front collision with another vehicle and lowering an activation threshold for restraint systems to achieve an earlier and more sensitive reaction; and Par. [0045] lines 4-6 teaches control device generates a control signal using impact signal (i.e. compares impact signal (collision severity) with a deployment threshold to generate control signal for restraint system)) in an attempt to deploy the safety device before the collision with the second object”, however Foltin does not explicitly teach “an inertial sensor configured to measure a speed, a steering angle, and a yaw rate of the vehicle” and the controller is configured “to predict a collision with a second object that is likely to occur after the collision with the first object based on an angle of reflection predicted at a time of the collision with the first object” and lower a deployment threshold “in response to predicating that the collision with the second object is likely to occur”.
	From the same field of endeavor, Lu teaches “an inertial sensor configured to measure a speed, a steering angle, and a yaw rate of the vehicle (Par. [0026] lines 3-6 teaches a yaw rate sensor, speed sensors, and steering angle sensor)” and the controller is configured “to predict a collision with a second object that is likely to occur after the collision with the first object (Par. [0017] lines 2-5 teaches a sensing system monitors surroundings and identifies an area with a substantially lowest risk of potential secondary crashes if the host vehicle were to move into that area after a primary crash; and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Foltin to incorporate the teachings of Lu to include in the vehicle taught by Foltin sensors to measure the speed, steering angle, and yaw rate of the vehicle as taught by Lu and to have the controller taught by Foltin predict the likelihood of secondary collisions after a first collision as taught by Lu.
	The motivation for doing so would be to automatically react to impact events while taking into account the possibility of erroneous driver’s action in a manner that reduces the likelihood and/or severity of secondary impact events (Lu, Par. [0009] lines 1-4).
	However, the combination of Foltin and Lu does not explicitly teach predicting the collision with the second object “based on an angle of reflection predicted at a time of the collision with the first object” and the controller is configured to lower a deployment threshold “in response to predicating that the collision with the second object is likely to occur”.
	From the same field of endeavor, Freytag teaches predicting the collision with the second object “based on an angle of reflection predicted at a time of the collision with the first object (Par. [0111] lines 4-14 teaches determining an escape route of the vehicle in response to predicating that the collision with the second object is likely to occur (Par. [0104] lines 1-5 teaches determining whether or not to release the brakes prior to and/or during an impending collision (i.e. determine whether or not to lower a deployment threshold before and/or during a first collision) based on the determined path and/or location of another vehicle or object around the vehicle; Par. [0106] lines 7-17 teaches determining an escape route or path, where the determination as to whether the brakes can be released is based on whether an escape route can be calculated and at least the amount of energy and/or momentum that may be transferred, which is determined and/or estimated based on a variety of characteristics of the vehicle and the other vehicle; and Par. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Foltin and Lu to incorporate the teachings of Freytag to predict the collision with the second object taught by the combination of Foltin and Lu based on an angle of reflection predicted at a time of collision with the first object as taught by Freytag and to have the controller perform the function of lowering the deployment threshold taught by the combination of Foltin and Lu in response to predicting a collision with a second object will occur as taught by Freytag.
	The motivation for doing so would be to transfer at least some of the energy and/or momentum from a colliding vehicle and reduce a jolt or shock experienced by an occupant (Freytag, Abstract lines 5-8).
Regarding claim 17, Foltin teaches “A method of controlling a vehicle (Abstract lines 1-2 teaches a method for controlling triggering of at least one passenger protection device for a vehicle) that includes a camera configured to acquire an image data regarding a front of the vehicle, a radar configured to acquire radar data regarding an outside of the vehicle (Par. [0038] lines 4-5 teaches surroundings sensors including mono/stereo camera and radar sensors), and a safety device that includes an air bag and a seat belt pretensioner (Par. [0037] lines 7-8 and Par. [0038] line 1 teaches a safety system including seatbelt tighteners and air bags), the method comprising: predicting a collision with a first object located at the outside of the vehicle based on the image data or the radar data (Par. [0038] lines 4-6 teaches surroundings sensors including mono/stereo camera and radar sensors detect the surroundings and ascertain (predict) a possible pending accident (collision)); and lowering a deployment threshold that is compared with a collision severity such that the safety device is deployed before the collision with the second object (Par. [0038] lines 10-15 teaches ascertaining an impending front collision with another vehicle and lowering an activation threshold for restraint systems to achieve an earlier and more sensitive reaction; and Par. [0045] lines 4-6 teaches control device generates a control signal using impact signal (i.e. compares impact signal (collision severity) with a deployment threshold to generate control signal for restraint system))”, however Foltin does not explicitly teach “an inertial sensor configured to measure a speed, a steering angle, and a yaw rate of the vehicle” and the method comprising “predicting a collision with a second object that is likely to occur after the collision with the first object based on an angle of reflection predicted at a time of the collision with the first object” and lowering a deployment threshold “in response to predicating that the collision with the second object is likely to occur”.
	From the same field of endeavor, Lu teaches “an inertial sensor configured to measure a speed, a steering angle, and a yaw rate of the vehicle (Par. [0026] lines 3-6 teaches a yaw rate sensor, speed sensors, and steering angle sensor)” and the method comprising “predicting a collision with a second object that is likely to occur after the collision with the first object (Par. [0017] lines 2-5 teaches a sensing system monitors surroundings and identifies an area with a substantially lowest risk of potential secondary crashes if the host vehicle were to move into that area after a primary crash; and Par. [0019] lines 1-9 teaches identifying areas that have a high probability of secondary collisions or other hazards including a potential vehicle-to-vehicle impact or a path towards fixed objects such as poles, trees, and buildings (i.e. predicting likeliness of collision with second object to occur after first collision))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Foltin to incorporate the teachings of Lu to include in the vehicle taught by Foltin sensors to measure the speed, steering angle, and yaw rate of the vehicle as taught by Lu and to include in the method taught by Foltin predicting the likelihood of secondary collisions after a first collision as taught by Lu.
	The motivation for doing so would be to automatically react to impact events while taking into account the possibility of erroneous driver’s action in a manner that reduces the likelihood and/or severity of secondary impact events (Lu, Par. [0009] lines 1-4).
	However, the combination of Foltin and Lu does not explicitly teach predicting the collision with the second object “based on an angle of reflection predicted at a time of the collision with the first object” and lowering a deployment threshold “in response to predicating that the collision with the second object is likely to occur”.
	From the same field of endeavor, Freytag teaches predicting the collision with the second object “based on an angle of reflection predicted at a time of the collision with the first object (Par. [0111] lines 4-14 teaches determining an escape route of the vehicle when hit by another vehicle at an angle from behind based on an amount of energy and/or momentum transferred to the vehicle from the other vehicle causing the vehicle to spin and/or move in a direction other than a direction in which the tires roll and/or a direction of travel, and the vehicle control system takes into account such angle (angle of reflection), an amount of friction between the tires and road surface based on a direction of movement of the tires, and energy and/or momentum dissipation; and Par. [0115] lines 1-10 teaches the escape route engine processes the analysis of object locations and/or predicted locations to determine the probability of a collision in any one position at any time in the future, and receives both the object information and the information in the vehicle constraints to determine which path the vehicle can or may move to regarding possible additional collisions)” and performing a function “in response to predicating that the collision with the second object is likely to occur (Par. [0104] lines 1-5 teaches determining whether or not to release the brakes prior to and/or during an impending collision (i.e. determine whether or not to lower a deployment threshold before and/or during a first collision) based on the determined path and/or location 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Foltin and Lu to incorporate the teachings of Freytag to predict the collision with the second object taught by the combination of Foltin and Lu based on an angle of reflection predicted at a time of collision with the first object as taught by Freytag and to perform the function of lowering the deployment threshold taught by the combination of Foltin and Lu in response to predicting a collision with a second object will occur as taught by Freytag.
	The motivation for doing so would be to transfer at least some of the energy and/or momentum from a colliding vehicle and reduce a jolt or shock experienced by an occupant (Freytag, Abstract lines 5-8).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Foltin (US 2016/0368445 A1) in view of Lu et al. (US 2015/0019063 A1), in view of Freytag (US 2018/0141545 A1), and further in view of Cho et al. ("Design of an Airbag Deployment Algorithm Based on Precrash Information," in IEEE Transactions on Vehicular Technology, vol. 60, no. 4, pp. 1438-1452, May 2011, doi: 10.1109/TVT.2011.2126614.).
Regarding claim 2, the combination of Foltin, Lu, and Freytag teaches all the limitations of claim 1 above, and further teaches “wherein the controller is configured to determine the angle of reflection based on a type of the first object, the collision position, and the collision angle (Freytag, Par. [0106] lines 7-24 teaches determining an escape route or path, where the determination as to whether the brakes can be released is based on whether an escape route can be calculated and at least the amount of energy and/or momentum that may be transferred, which is determined and/or estimated based on a variety of characteristics of the vehicle and the other vehicle, and the characteristics include a velocity of the other vehicle about to collide with the vehicle, an estimated mass of the other vehicle, an estimated angle of impact between the other vehicle and the vehicle, and other characteristics (i.e. type of vehicle/object); and Par. [0111] lines 4-14 teaches determining an escape route of the vehicle when hit by another vehicle at an angle from behind based on an amount of energy and/or momentum transferred to the vehicle from the other vehicle (i.e. collision position and collision angle) causing the vehicle to spin and/or move in a to determine a collision position and a collision angle in the collision with the first object based on a relative speed and a relative position of the first object”.
	From the same field of endeavor, Cho teaches the controller is configured “to determine a collision position and a collision angle in the collision with the first object based on a relative speed and a relative position of the first object (Pg. 1441 Section II.C. par. 3 lines 1-6 teaches acquiring the angle of impact (collision angle) based on the distance and lateral offset from a frontal object (relative position) and the relative speed; and Pg. 1441 Section II.D. par. 1 lines 1-5 teaches predicting the frontal object’s position at the crash moment based on the host vehicle using estimated information about the host vehicle and the radar-acquired information about the frontal object (relative position and speed))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Foltin, Lu, and Freytag to incorporate the teachings of Cho to have the controller taught by the combination of Foltin, Lu, and Freytag determine a collision position 
	The motivation for doing so would be to estimate behavior of frontal objects and make judgements about the impending situation prior to collision (Cho, Pg. 1439 Section I par. 5 lines 2-4).

Claims 3-4, 7, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Foltin (US 2016/0368445 A1) in view of Lu et al. (US 2015/0019063 A1), in view of Freytag (US 2018/0141545 A1), and further in view of Yopp et al. (US 2008/0319670 A1).
Regarding claim 3, the combination of Foltin, Lu, and Freytag teaches all the limitations of claim 1 above, and further teaches “wherein the controller is configured to recognize a plurality of objects located at the outside of the vehicle based on the image data or the radar data (Lu, Par. [0027] liens 2-3 teaches object detection sensors such as radar, lidar, or vision-based remote sensors; and Par. [0029] liens 1-3 teaches objects associated with regions around the vehicle are identified and tracked by the object detection sensors), to determine a second predicated travel route of the vehicle on which the vehicle is predicted to travel after the collision based on the angle of reflection (Freytag, Par. [0111] lines 4-14 teaches determining an escape route of the vehicle when hit by another vehicle at an angle from behind based on an amount of energy and/or momentum transferred to the vehicle from the other vehicle causing the vehicle to spin and/or move in a direction other than a direction in which the tires roll and/or a direction of travel, and the vehicle control , and, in response to existence of the second object that has a possibility of collision with the vehicle on the second predicted travel route, to lower the deployment threshold (Foltin, Par. [0038] lines 10-15 teaches ascertaining an impending front collision with another vehicle and lowering an activation threshold for restraint systems to achieve an earlier and more sensitive reaction) (Freytag, Par. [0104] lines 1-5 teaches determining whether or not to release the brakes prior to and/or during an impending collision (i.e. determine whether or not to lower a deployment threshold before and/or during a first collision) based on the determined path and/or location of another vehicle or object around the vehicle; Par. [0106] lines 7-17 teaches determining an escape route or path, where the determination as to whether the brakes can be released is based on whether an escape route can be calculated and at least the amount of energy and/or momentum that may be transferred, which is determined and/or estimated based on a variety of characteristics of the vehicle and the other vehicle; and Par. [0109] lines 4-13 teaches characteristics of the escape route can to determine a turning radius based on the steering angle or the yaw rate to determine a first predicted travel route of the vehicle, to determine the first object that has a possibility of collision with the vehicle on the first predicted travel route based on a relative speed and a relative distance of each of the plurality of objects”.
	From the same field of endeavor, Yopp teaches the controller is configured “to determine a turning radius based on the steering angle or the yaw rate to determine a first predicted travel route of the vehicle (Par. [0048] line 2 to Par. [0049] line 4 teaches generating multiple predicted path estimations (i.e. determining a turning radius) based on the vehicle state signals which include a current steering wheel angle and a current yaw rate), to determine the first object that has a possibility of collision with the vehicle on the first predicted travel route based on a relative speed and a relative distance of each of the plurality of objects (Par. [0045] lines 1-3 teaches object detection sensors generating multiple object detection signals corresponding to the detection of objects within areas external to the vehicle; and Par. [0068] lines 1-5 teaches primary target (first object) is selected using criteria associated with each feature in response to object data including dynamics such a range 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Foltin, Lu, and Freytag to incorporate the teachings of Yopp to have the controller taught by the combination of Foltin, Lu, and Freytag determine a turning radius based on steering angle or yaw rate to determine the predicted path of the vehicle and determine the first object that has a possibility of collision with the vehicle on the first predicted travel route based on a relative speed and a relative distance of the objects as taught by Yopp.
	The motivation for doing so would be to improve the accuracy of countermeasure path prediction and to have knowledge as to the extent of that accuracy for improved countermeasure activation, determination, and operation (Yopp, Par. [0009] lines 4-7).
Regarding claim 4, the combination of Foltin, Lu, Freytag, and Yopp teaches all the limitations of claim 3 above, and further teaches “wherein the controller is configured to determine a region of interest with respect to the second predicted travel route, and to determine the second object that is predicted to be located in the region of interest after the collision with the first object based on the relative speed and the relative distance of each of the plurality of objects (Lu, Par. [0021] lines 13- 24 teaches using remote sensing to identify potential safety risks (second objects) and utilizing a 
Regarding claim 7, the combination of Foltin, Lu, Freytag, and Yopp teaches all the limitations of claim 4 above, and further teaches “wherein the controller is configured to recognize a plurality of lines located at the outside of the vehicle based on the at least one or the image data and the radar data, and to determine the region of interest with respect to a lane on which the second predicted travel route is located, among a plurality of lanes segmented by the plurality of lanes 
Regarding claim 18, the combination of Foltin, Lu, and Freytag teaches all the limitations of claim 17 above, and further teaches “wherein lowering the deployment threshold comprises: recognizing a plurality of objects located at the outside of the vehicle based on the image data or the radar data (Lu, Par. [0027] liens 2-3 teaches object detection sensors such as radar, lidar, or vision-based remote sensors; and Par. [0029] liens 1-3 teaches objects associated with regions around the vehicle are identified and tracked by the object detection sensors); determining a second predicated travel route of the vehicle on which the vehicle is predicted to travel after the collision based on the angle of reflection (Freytag, Par. [0111] lines 4-14 teaches determining an escape route of the vehicle when hit by another vehicle at an angle from behind based on an amount of energy and/or momentum transferred to the vehicle from the other vehicle causing the vehicle to spin and/or move in a direction other than a direction in which the tires roll and/or a direction of travel, and the vehicle control system takes into account such angle (angle of reflection), an amount of friction between the tires and road surface based on a direction of movement of the tires, and energy and/or momentum dissipation; and Par. [0115] lines 1-10 teaches the escape route engine processes the analysis of object locations and/or predicted locations to determine the probability of a collision in any one position at any time in the future, and receives both the object information and the information in the vehicle constraints to determine which path the vehicle can or may move to regarding possible additional collisions); and, in response to existence of the second object that has a possibility of collision with the vehicle on the second predicted travel route, lowering the deployment threshold (Foltin, Par. [0038] lines 10-15 teaches ascertaining an impending front collision with another vehicle and lowering an activation threshold for restraint systems to achieve an earlier and more sensitive reaction) (Freytag, Par. [0104] lines 1-5 teaches determining whether or not to release the brakes prior to and/or during an impending collision (i.e. determine whether or not to lower a deployment threshold before and/or during a first collision) based on the determined path and/or location of another vehicle or object around the vehicle; Par. [0106] lines 7-17 teaches determining an escape route or path, where the determination as to whether the brakes can be released is based on whether an escape route can be calculated and at least the amount of energy and/or momentum that may be transferred, which is determined and/or estimated based on a variety of characteristics of the vehicle and the other vehicle; and Par. [0109] lines 4-13 teaches characteristics of the escape route can include one or more of a probability of an escape route being followed, a quantifiable amount of injury attributable to the escape route, and/or an amount of predicted damage associated with the escape route (i.e. prediction of a second collision))”, however the combination of Foltin, Lu, and Freytag does not explicitly teach “determining a turning radius based on the steering angle or the yaw rate to determine a first predicted travel route of the vehicle; determining the first object that has a possibility of collision with the vehicle on the first predicted travel route based on a relative speed and a relative distance of each of the plurality of objects”.
	From the same field of endeavor, Yopp teaches “determining a turning radius based on the steering angle or the yaw rate to determine a first predicted travel route of the vehicle (Par. [0048] line 2 to Par. [0049] line 4 teaches generating multiple predicted path estimations (i.e. determining a turning radius) based on the vehicle state signals which include a current steering wheel angle and a current yaw rate); determining the first object that has a possibility of collision with the vehicle on the first predicted travel route based on a relative speed and a relative distance of each of the plurality of objects (Par. [0045] lines 1-3 teaches object detection sensors generating multiple object detection signals corresponding to the detection of objects within areas external to the vehicle; and Par. [0068] lines 1-5 teaches primary target (first object) is selected using criteria associated with each feature in response to object data including dynamics such a range (distance between a host vehicle and an object (Par. [0037] lines 1-2)) and range rate (change in distance per unit change in time (speed) of an object relative to a host vehicle (Par. [0037] lines 2-3)))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Foltin, Lu, and Freytag to incorporate the teachings of Yopp to include in the method taught by the combination of Foltin, Lu, and Freytag determining a turning radius based on steering angle or yaw rate to determine the predicted 
	The motivation for doing so would be to improve the accuracy of countermeasure path prediction and to have knowledge as to the extent of that accuracy for improved countermeasure activation, determination, and operation (Yopp, Par. [0009] lines 4-7).
Regarding claim 19, the combination of Foltin, Lu, Freytag, and Yopp teaches all the limitations of claim 18 above, and further teaches “determining a region of interest with respect to the second predicted travel route; and determining the second object that is predicted to be located in the region of interest after the collision with the first object based on the relative speed and the relative distance of each of the plurality of objects (Lu, Par. [0021] lines 13- 24 teaches using remote sensing to identify potential safety risks (second objects) and utilizing a grid divided into a plurality of potential destination regions lying at a respective heading angle and respective distance from the vehicle (region of interest with respect to the second predicted travel route), and each detected occurrence of a safety risk is mapped to the corresponding potential destination regions using remote object detection, classification, and tracking (i.e. based on a relative speed and relative distance of the detected objects))”.
Regarding claim 22, the combination of Foltin, Lu, Freytag, and Yopp teaches all the limitations of claim 19 above, and further wherein determining the region of interest comprises: recognizing a plurality of lines located at the outside of the vehicle based on the at least one or the image data and the radar data; and determining the region of interest with respect to a lane on which the second predicted travel route is located, among a plurality of lanes segmented by the plurality of lanes (Freytag, Par. [0107] lines 10-15 teaches an object may be an oncoming traffic lane (implying recognition of lane lines outside the vehicle); Par. [0114] lines 4-7 teaches an object direction/detection engine receives data from one or more sensors (i.e. from image data and/or radar data) and determines where each of the objects reside; and Par. [0112] lines teaches the processor determines a plurality of escape routes where the energy and momentum from a first collision cause the vehicle to move in a direction, and the escape routes can include areas that cross a center lane into an adjacent lane with potentially oncoming traffic (region of interest with respect to a lane with a second predicted travel route))”.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Foltin (US 2016/0368445 A1) in view of Lu et al. (US 2015/0019063 A1), in view of Freytag (US 2018/0141545 A1), in view of Yopp et al. (US 2008/0319670 A1), and further in view of Cho et al. ("Design of an Airbag Deployment Algorithm Based on Precrash Information," in IEEE Transactions on Vehicular Technology.
Regarding claim 27, the combination of Foltin, Lu, Freytag, and Yopp teaches all the limitations of claim 18 above, and further teaches “determining the angle of reflection based on a type of the first object, the collision position, and the collision angle (Freytag, Par. [0106] lines 7-24 teaches determining an escape route or path, where the determination as to whether the brakes can be released is based on whether an escape route can be calculated and at least the amount of energy and/or momentum that may be transferred, which is determined and/or estimated based on a variety of characteristics of the vehicle and the other vehicle, and the characteristics include a velocity of the other vehicle about to collide with the vehicle, an estimated mass of the other vehicle, an estimated angle of impact between the other vehicle and the vehicle, and other characteristics (i.e. type of vehicle/object); and Par. [0111] lines 4-14 teaches determining an escape route of the vehicle when hit by another vehicle at an angle from behind based on an amount of energy and/or momentum transferred to the vehicle from the other vehicle (i.e. collision position and collision angle) causing the vehicle to spin and/or move in a direction other than a direction in which the tires roll and/or a direction of travel, and the vehicle control system takes into account such angle (angle of reflection), an amount of friction between the tires and road surface based on a direction of movement of the tires, and energy and/or momentum dissipation)”, however the combination of Foltin, Lu, Freytag, and Yopp does not explicitly teach “determining a collision position and a collision angle in the collision with the first object based on a relative speed and a relative position of the first object”.
	From the same field of endeavor, Cho teaches “determining a collision position and a collision angle in the collision with the first object based on a relative speed and a relative position of the first object (Pg. 1441 Section II.C. par. 3 lines 1-6 teaches acquiring the angle of impact (collision angle) based on the distance and lateral offset from a frontal object (relative position) and the relative speed; and Pg. 1441 Section II.D. par. 1 lines 1-5 teaches predicting the frontal object’s position at the crash moment based on the host vehicle using estimated information about the host vehicle and the radar-acquired information about the frontal object (relative position and speed))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Foltin, Lu, Freytag, and Yopp to incorporate the teachings of Cho to include in the method taught by the combination of Foltin, Lu, Freytag, and Yopp determining a collision position and collision angle with the first object based on a relative speed and position of the first object as taught by Cho.
	The motivation for doing so would be to estimate behavior of frontal objects and make judgements about the impending situation prior to collision (Cho, Pg. 1439 Section I par. 5 lines 2-4).

Allowable Subject Matter
Claims 5-6, 8-16, 20-21, 23-26, and 28-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665